934 So. 2d 536 (2006)
Richardson FRANCOIS, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D06-484.
District Court of Appeal of Florida, Third District.
April 12, 2006.
Richardson Francois, in proper person.
Charles J. Crist, Jr., Attorney General, Assistant Attorney General, for appellee.
Before WELLS, CORTIÑAS, and ROTHENBERG, JJ.
WELLS, Judge.
Richardson Francois appeals from denial of a Rule 3.850 postconviction motion in which he claimed that the court below had no jurisdiction to impose a judgment of conviction and sentence on him because the Assistant State Attorney who signed the information charging him was not duly designated. We affirm first because Francois' motion demonstrates that this, his third Rule 3.850 motion, is untimely, and second because his claim "could and should have been raised in a motion to dismiss, and then on direct appeal," or in one of his previously filed, timely Rule 3.850 motions. See Robinson v. State, 925 So. 2d 373 (Fla. 5th DCA 2006).
Affirmed.